United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1073
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Ronnie Lee Langston

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                             Submitted: August 3, 2015
                             Filed: September 9, 2015
                                    [Published]
                                  ____________

Before MURPHY, MELLOY, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

       This court previously affirmed Ronnie Lee Langston’s sentence under the
Armed Career Criminal Act, 18 U.S.C. § 924(e). See United States v. Langston, 772
F.3d 560 (8th Cir. 2014) (per curiam). The Supreme Court granted certiorari, vacated
the judgment, and remanded for reconsideration in light of Johnson v. United States,
135 S. Ct. 2551 (2015). This court again affirmed the sentence. See United States v.
Langston, 2015 WL 4646854 (8th Cir. Aug. 6, 2015) (per curiam). Granting
Langston’s petition for rehearing, this court now vacates the opinion of August 6,
2015. Having jurisdiction under 28 U.S.C. § 1291, this court vacates Langston’s
sentence and remands.

       Langston pled guilty to possessing a firearm in violation of 18 U.S.C. § 922(g).
The district court sentenced him as an armed career criminal to 180 months’
imprisonment. See § 924(e)(1) (mandatory minimum of 180 months if a felon in
possession of a firearm has three prior convictions for violent felonies or serious drug
offenses). At sentencing, the court found that four prior convictions were violent
felonies: terrorism, going armed with intent, theft, and burglary. Langston did not
dispute that the theft and burglary convictions were violent felonies. This court
affirmed, holding that Langston’s going-armed-with-intent conviction was a violent
felony under the “residual clause” of the ACCA. See § 924(e)(2)(B)(ii) (crime is a
violent felony if it “otherwise involves conduct that presents a serious potential risk
of physical injury to another”).

      In Johnson, the Supreme Court struck down the residual clause as
unconstitutionally vague. See Johnson, 135 S. Ct. at 2556-57 (noting vagueness in
criminal statutes is prohibited by due process). In light of Johnson, Langston’s going-
armed-with-intent conviction is not a qualifying violent felony.

       Neither, the government concedes, is Langston’s theft conviction. See United
States v. Griffith, 301 F.3d 880, 885 (8th Cir. 2002) (finding theft from a person is a
violent felony under the residual clause). See also United States v. Davidson, 551
F.3d 807, 808 (8th Cir. 2008) (per curiam) (discussing plain error review). Thus, the
district court erred by sentencing Langston as an armed career criminal.

       The judgment is vacated and the case remanded for resentencing consistent with
this opinion.
                       ______________________________

                                          -2-